1

2

3                               UNITED STATES DISTRICT COURT

4                                       DISTRICT OF NEVADA

5                                                 ***

6     JESUS RODAS,                                   Case No. 3:16-cv-00546-MMD-CBC

7                                   Petitioner,                        ORDER
             v.
8
      TIMOTHY FILSON, et al.,
9
                                Respondents.
10

11          Before the Court for a decision on the merits is a petition for a writ of habeas corpus

12   filed by Jesus Rodas, an individual incarcerated in Nevada. (ECF No. 8.) For the reasons

13   that follow, the Petition will be denied.

14   I.     PROCEDURAL BACKGROUND

15          In the state district court for Clark County, Nevada, Rodas pled guilty to battery with

16   use of a deadly weapon resulting in substantial bodily harm and robbery. (ECF No. 14-7

17   at 2.) The court sentenced him to 6-15 years on the former and 3-10 years on the latter,

18   to be served consecutively. (ECF No. 14-8 at 11.) The judgment of conviction was entered

19   on November 20, 2013. (ECF No. 14-10 at 2.)

20          Rodas did not file a direct appeal. On October 30, 2014, he filed, pro se, a state

21   habeas petition in the state district court. (ECF No. 14-12 at 2.) Appointed counsel filed a

22   supplemental petition. (ECF No. 14-18.) In response, the State conceded a hearing was

23   necessary on Rodas’s claim that he was deprived of his right to an appeal under Lozada

24   v. State, 871 P.2d 944 (Nev. 1994). (ECF No. 14-20 at 6.) The court held an evidentiary

25   hearing on January 15, 2016, and subsequently denied the petition. (ECF No. 14-22

26   (hearing transcript); ECF No. 15-1 (order).)

27          Rodas appealed. (ECF No. 15-3.) The Nevada Court of Appeals affirmed. (ECF

28   No. 15-17.) On September 12, 2016, Rodas mailed, or handed to a prison official for the
1    purpose of mailing, his federal petition for writ of habeas corpus containing two grounds.

2    (ECF No. 8.) This Court gave Rodas an opportunity to amend the Petition to cure defects

3    in Ground One. (ECF No. 7.) When Rodas failed to file an amended petition, the Court

4    dismissed Ground One. (ECF No. 10.) The Court now decides Ground Two on the merits.

5    II.    STANDARDS OF REVIEW

6           This action is governed by the Antiterrorism and Effective Death Penalty Act

7    (“AEDPA”). 28 U.S.C. § 2254(d) sets forth the standard of review under AEDPA:

8           An application for a writ of habeas corpus on behalf of a person in custody
            pursuant to the judgment of a State court shall not be granted with respect
9           to any claim that was adjudicated on the merits in State court proceedings
            unless the adjudication of the claim –
10
                   (1) resulted in a decision that was contrary to, or involved an
11                 unreasonable application of, clearly established Federal law, as
                   determined by the Supreme Court of the United States; or
12
                   (2) resulted in a decision that was based on an unreasonable
13                 determination of the facts in light of the evidence presented in the
                   State court proceeding.
14

15          A decision of a state court is “contrary to” clearly established federal law if the state

16   court arrives at a conclusion opposite that reached by the Supreme Court on a question

17   of law or if the state court decides a case differently than the Supreme Court has on a set

18   of materially indistinguishable facts. Williams v. Taylor, 529 U.S. 362, 405-06 (2000). An

19   “unreasonable application” occurs when “a state-court decision unreasonably applies the

20   law of [the Supreme Court] to the facts of a prisoner’s case.” Id. at 409. “[A] federal habeas

21   court may not issue the writ simply because that court concludes in its independent

22   judgment that the relevant state-court decision applied clearly established federal law

23   erroneously or incorrectly.” Id. at 411.

24          The Supreme Court has explained that “[a] federal court’s collateral review of a

25   state-court decision must be consistent with the respect due state courts in our federal

26   system.” Miller-El v. Cockrell, 537 U.S. 322, 340 (2003). The “AEDPA thus imposes a

27   ‘highly deferential standard for evaluating state-court rulings,’ and ‘demands that state-

28   court decisions be given the benefit of the doubt.’” Renico v. Lett, 559 U.S. 766, 773 (2010)

                                                    2
1    (first quoting Lindh v. Murphy, 521 U.S. 320, 333 n.7 (1997); then quoting Woodford v.

2    Viscotti, 537 U.S. 19, 24 (2002) (per curiam)). “A state court’s determination that a claim

3    lacks merit precludes federal habeas relief so long as ‘fairminded jurists could disagree’

4    on the correctness of the state court’s decision.” Harrington v. Richter, 562 U.S. 86, 101

5    (2011) (citing Yarborough v. Alvarado, 541 U.S. 652, 664 (2004)). The Supreme Court

6    has emphasized “that even a strong case for relief does not mean the state court’s contrary

7    conclusion was unreasonable.” Id. (citing Lockyer v. Andrade, 538 U.S. 63, 75 (2003));

8    see also Cullen v. Pinholster, 563 U.S. 170, 181 (2011) (describing the AEDPA standard

9    as “a difficult to meet and highly deferential standard for evaluating state-court rulings,

10   which demands that state-court decisions be given the benefit of the doubt”) (internal

11   quotation marks and citations omitted).

12          “[A] federal court may not second-guess a state court’s fact-finding process unless,

13   after review of the state-court record, it determines that the state court was not merely

14   wrong, but actually unreasonable.” Taylor v. Maddox, 366 F.3d 992, 999 (9th Cir. 2004),

15   overruled on other grounds by Murray v. Schriro, 745 F.3d 984, 999-1000 (9th Cir. 2014);

16   see also Miller-El, 537 U.S. at 340 (“[A] decision adjudicated on the merits in a state court

17   and based on a factual determination will not be overturned on factual grounds unless

18   objectively unreasonable in light of the evidence presented in the state-court proceeding,

19   § 2254(d)(2).”).

20          Because de novo review is more favorable to the petitioner, federal courts can deny

21   writs of habeas corpus under § 2254 by engaging in de novo review rather than applying

22   the deferential AEDPA standard. Berghuis v. Thompkins, 560 U.S. 370, 390 (2010).

23   III.   DISCUSSION

24          Rodas’s lone remaining claim for relief is that he was deprived of his right to appeal

25   his conviction due to ineffective assistance of counsel. Rodas alleges that he specifically

26   requested counsel to file a direct appeal, but counsel told him he was unable to do so and

27   to “forget about it.” (ECF No. 8 at 5.) He further alleges that, despite counsel’s response,

28   ///

                                                  3
1    he (Rodas) again asked counsel to file a timely notice of appeal, which counsel failed to

2    do.

3           A.        State Court Proceedings

4           Among the list of rights Rodas agreed to waive under his guilty plea agreement was

5    the following:

6           The right to appeal the conviction with the assistance of an attorney, either
            appointed or retained, unless specifically reserved in writing and agreed
7           upon as provided in N.R.S. 174.035(3). I understand this means I am
            unconditionally waiving my right to a direct appeal of this conviction,
8           including any challenge based upon reasonable constitutional, jurisdictional
            or other grounds that challenge the legality of the proceedings as stated in
9           NRS 177.015(4). However, I remain free to challenge my conviction through
            other post-conviction remedies including a habeas corpus petition pursuant
10          to NRS Chapter 34.

11   (ECF No. 14-7 at 5-6.) The agreement further provided that: “All of the foregoing elements,

12   consequences, rights, and waiver of rights have been thoroughly explained to me by my

13   attorney.” (Id. at 6.)

14          At the state court evidentiary hearing on Rodas’s petition for writ of habeas corpus,

15   Rodas’s state trial counsel, Gregory Coyer, testified as follows. Coyer could not recall what

16   he and Rodas discussed when they went through the plea agreement, including whether

17   they had any discussion about his appellate rights. (ECF No. 14-22 at 11.) Coyer

18   remembered that the sentence Rodas received was “heavy,” either the maximum or close

19   to the maximum under the terms of the plea agreement. (Id.) He also recalled Rodas being

20   displeased with the sentence and had a vague recollection of having a discussion with

21   him about it. (Id. at 12.) In addition, Rodas had asked him about an appeal. (Id.) Coyer

22   “probably indicated” to Rodas that there was “no point to appealing his dissatisfaction with

23   the sentence length.” (Id.) Coyer would not refuse to file an appeal if a client specifically

24   requested it. (Id. at 14.) It was Coyer’s practice to advise clients that sentencing was

25   completely up to the judge’s discretion, but he could not recall if he and Rodas specifically

26   talked about that or not. (Id.) He would never tell a client that he cannot file an appeal, but

27   he would tell a client if he thought there were no issues worth raising on appeal. (Id. at

28   15.) If Rodas had asked him to file an appeal, he would have done so. (Id. at 16.) Whatever

                                                   4
1    Rodas had asked Coyer about an appeal, his response was “to discourage the idea that

2    he had appealable issues.” (Id. at 18.)

3           Rodas testified as follows. Coyer did not discuss with him the rights he was waiving

4    by pleading guilty. (Id. at 21.) Coyer did not talk with him about unconditionally waiving his

5    right to appeal. (Id.) He did not understand the provision in the agreement about the

6    waiver. (Id. at 21-22.) When Rodas asked him about an appeal after he was sentenced,

7    Coyer indicated “there was no reason to appeal or something like that.” (Id. at 23.)

8           In its order denying habeas relief, the state district court stated, in part, as follows:

9           This Court finds that it is trial counsel Gregory Coyer’ s practice to file a direct
            appeal if a defendant requests that a direct appeal be filed. This Court further
10          finds that if Defendant would have specifically requested Mr. Coyer to file a
            direct appeal, Mr. Coyer would have filed a direct appeal. Thus, this Court
11          finds that Defendant did not request Mr. Coyer to file a direct appeal and this
            claim is denied.
12

13   (ECF No. 15-1 at 5-6.)

14          On appeal, the Nevada Court of Appeals cited to Strickland v. Washington, 466

15   U.S. 668 (1984), as the governing standard to determine whether counsel was ineffective.

16   (ECF No. 15-17 at 2.) Strickland requires a petitioner to show both (1) his counsel’s

17   performance fell below an objective standard of reasonableness and (2) a “reasonable

18   probability” that, but for counsel’s errors, the outcome of the proceeding would have been

19   different. 466 U.S. at 687-88, 694. The Nevada Court of Appeals noted, however, that

20   “‘when the petitioner has been deprived of the right to appeal due to counsel’s deficient

21   performance, the second component (prejudice) may be presumed.’” (ECF No. 15-17 at

22   2 (citing Toston v. State, 267 P.3d 795, 799 (Nev. 2011)).)

23          The court then stated as follows:

24          “[T]rial counsel has a constitutional duty to file a direct appeal in two
            circumstances: when requested to do so and when the defendant expresses
25          dissatisfaction with his conviction, and that failure to do so in those
            circumstances is deficient for purposes of proving ineffective assistance of
26          counsel.” Toston, [267 P.3d at 800].

27          After hearing testimony at the evidentiary hearing, the district court found it
            was counsel’s practice to file a direct appeal if a defendant requests a direct
28          appeal be filed. Because no appeal was filed, the district court concluded

                                                     5
1            Rodas did not specifically request counsel to file an appeal and counsel was
             not ineffective for failing to file a direct appeal. We conclude substantial
2            evidence supports the decision of the district court and the district court did
             not err as a matter of law.
3

4    (Id. at 3.)

5            B.     Federal Habeas Relief

6            As noted, for a habeas petitioner to prevail on a claim of ineffective assistance of

7    counsel, he must demonstrate that his trial counsel’s representation fell below an objective

8    standard of reasonableness and that, but for any errors, there is a reasonable probability

9    the result of the proceeding would have been different. Strickland, 466 U.S. at 687-88,

10   694. However, in Roe v. Flores-Ortega, 528 U.S. 470 (2000), the U.S. Supreme Court

11   held that when an attorney’s deficient performance costs a defendant an appeal that the

12   defendant would have otherwise pursued, prejudice to the defendant should be presumed

13   “with no further showing from the defendant of the merits of his underlying claims.” Id. at

14   484. This presumption applies even when the defendant has signed an appeal waiver.

15   Garza v. Idaho, 139 S. Ct. 738, 744 (2019).

16           An attorney’s failure to follow his client’s specific request to file an appeal is per se

17   ineffective assistance of counsel. Flores-Ortega, 528 U.S. at 477; United States v.

18   Sandoval-Lopez, 409 F.3d 1193, 1197-98 (9th Cir. 2005). When the defendant has not

19   clearly conveyed his wishes about an appeal, counsel must consult with the defendant

20   when there is reason to think either (1) “a rational defendant would want to appeal (for

21   example, because there are nonfrivolous grounds for appeal), or (2) that this particular

22   defendant reasonably demonstrated to counsel that he was interested in appealing.” 528

23   U.S.at 480. To show prejudice under these circumstances, the defendant must

24   demonstrate that “there is a reasonable probability that, but for counsel’s deficient failure

25   to consult with him about an appeal, he would have timely appealed.” Id. at 484.

26           Reviewed under § 2254(d)(1), the state court’s adjudication of Rodas’s claim

27   “resulted in a decision that was contrary to, or involved an unreasonable application of,

28   clearly established Federal law, as determined by the Supreme Court of the United

                                                     6
1    States.” In particular, the Nevada courts denied the claim based solely on a finding that

2    Rodas did not specifically request counsel to file an appeal. That finding is entitled to a

3    presumption of correctness that this Court finds no reason to disturb. See 28 U.S.C. §

4    2254(e)(1). Having so found, however, the state court ended its inquiry without delving

5    into whether counsel consulted with Rodas about an appeal. See Flores-Ortega, 528 U.S.

6    at 478 (“In those cases where the defendant neither instructs counsel to file an appeal nor

7    asks that an appeal not be taken, we believe the question whether counsel has performed

8    deficiently by not filing a notice of appeal is best answered by first asking a separate, but

9    antecedent, question: whether counsel in fact consulted with the defendant about an

10   appeal.”). Alternatively, the state court was obliged to determine whether Coyer had a

11   constitutional duty, based on the Flores-Ortega factors noted above, to consult Rodas

12   about an appeal. Id. at 480. Because the state court applied a standard to Rodas’s claim

13   that was inconsistent with Flores-Ortega, this Court must review the claim de novo. See

14   Jackson v. Attorney Gen. of the State of Nev., 268 F. App’x 615, 619 (9th Cir. 2008).

15          As noted above, Coyer testified at the state post-conviction hearing that Rodas was

16   dissatisfied with his sentence and questioned Coyer about filing an appeal. Rodas’s

17   testimony at the hearing was consistent with Coyer’s on those points. This Court

18   concludes that was sufficient to trigger Coyer’s duty to consult with Rodas about an

19   appeal. See Flores-Ortega, 528 U.S. at 480 (imposing a duty to consult so long as the

20   defendant “reasonably demonstrated” his interest in appealing).

21          The next question is whether or not Coyer did consult with Rodas about filing an

22   appeal—i.e., whether he “advis[ed] the defendant about the advantages and

23   disadvantages of taking an appeal, and ma[de] a reasonable effort to discover the

24   defendant’s wishes.” Id. at 478. At the evidentiary hearing, Coyer testified that he probably

25   indicated to Rodas that there was no point in appealing dissatisfaction with the sentence

26   length. He also testified that he would have so advised Rodas if there were no issues

27   worth raising on an appeal. Rodas’s testimony did not significantly conflict with Coyer’s.

28   He testified that Coyer told him: “there was no reason to appeal or something like that,”

                                                  7
1    (ECF No. 14-22 at 23); “an appeal will really do nothing or something like that,” (id.); “he

2    pretty much told me like it was useless, like – like – like – well, not like in them words, but

3    he pretty much told me like – that an appeal was pretty much nothing,” (id. at 26); “he told

4    me that, yeah, an appeal was useless,” (id.); and “once a judge sentences you, that he

5    couldn’t do no appeal” (id.).

6           There is little question that Coyer instructed Rodas there was no basis for an appeal

7    and discouraged him from filing one. Under the circumstances, however, this was not

8    necessarily erroneous or unreasonable advice. Rodas had entered a guilty plea and

9    agreed to waive his appeal rights, “including any challenge based upon reasonable

10   constitutional, jurisdictional or other grounds that challenge the legality of the

11   proceedings.” Also, notwithstanding Rodas’s dissatisfaction with the outcome, his

12   sentence was within the limits of the guilty plea agreement (ECF No. 14-7 at 3) and the

13   applicable statutory provisions. See NRS §§ 200.380(2) and 200.481(2)(e)(2).

14          Even if the conversation between Coyer and Rodas regarding an appeal does not

15   satisfy the definition of “consult” under Flores-Ortega, Rodas has not met his burden of

16   establishing that, but for counsel’s deficient performance, there is a reasonable probability

17   he would have timely appealed. The record establishes only that Rodas was dissatisfied

18   with the sentence he received and inquired of counsel about an appeal. Mere evidence

19   that defendant expressed interest in an appeal is, without more, “insufficient to establish

20   that, had the defendant received reasonable advice from counsel about the appeal, he

21   would have instructed his counsel to file an appeal.” Flores-Ortega, 528 U.S. at 486. In

22   addition, the existence of non-frivolous grounds for appeal is not necessary to a find a

23   likelihood Rodas would have appealed, but it is a factor which may be considered in

24   determining whether he has met his burden of proving such likelihood. Id. Here, Rodas

25   offers nothing to show he had reason to believe that the state court’s decision was flawed

26   or that he had an issue—even a frivolous one—he wanted to raise on appeal.

27   ///

28   ///

                                                   8
1           Thus, even under the lowered Flores-Ortega standard for prejudice, Rodas has

2    failed to show prejudice. Accordingly, his claim of ineffective assistance of counsel does

3    not warrant habeas relief.

4    IV.    CERTIFICATE OF APPEALABILITY

5           This is a final order adverse to Petitioner. As such, Rule 11 of the Rules Governing

6    Section 2254 Cases requires this Court to issue or deny a certificate of appealability

7    (“COA”). Accordingly, the Court has sua sponte evaluated the claims within the Petition

8    for suitability for the issuance of a COA. See 28 U.S.C. § 2253(c); Turner v. Calderon, 281

9    F.3d 851, 864-65 (9th Cir. 2002).

10          Pursuant to 28 U.S.C. § 2253(c)(2), a COA may issue only when the petitioner “has

11   made a substantial showing of the denial of a constitutional right.” With respect to claims

12   rejected on the merits, a petitioner “must demonstrate that reasonable jurists would find

13   the district court’s assessment of the constitutional claims debatable or wrong.” Slack v.

14   McDaniel, 529 U.S. 473, 484 (2000) (citing Barefoot v. Estelle, 463 U.S. 880, 893 & n.4

15   (1983)). For procedural rulings, a COA will issue only if reasonable jurists could debate

16   (1) whether the petition states a valid claim of the denial of a constitutional right and (2)

17   whether the court’s procedural ruling was correct. Id.

18          Having reviewed its determinations and rulings in adjudicating Rodas’s petition, the

19   Court declines to issue a certificate of appealability for its resolution of any procedural

20   issues or any of Rodas’s habeas claims.

21   V.     CONCLUSION

22          It is therefore ordered that Petitioner’s petition for writ of habeas corpus (ECF No.

23   8) is denied. The Clerk is instructed to enter judgment accordingly and close this case.

24          It is further ordered that a certificate of appealability is denied.

25          DATED THIS 18th day of June 2019.

26
                                                         MIRANDA M. DU
27                                                       UNITED STATES DISTRICT JUDGE

28

                                                    9
